  Case 9:18-cr-80166-DMM Document 77 Entered on FLSD Docket 03/19/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 18-CR-80166-DMM

    UNITED STATES OF AMERICA
              Plaintiff,
    V.

    NICHALOS WUKOSON,
              Defendant.
   - - - - - - - - - - - - - -I

                                            NOTICE OF ALIBI

            COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned

    counsel, who respectfully hereby gives Notice of Alibi.


            Pursuant to Rule 12.1 (a) (2) FR. Crim. Pro., the defense states that the Defendant, was at

    Trinet Group in Palm Beach Gardens, Florida, every Monday between January 1, 2017 through

    October 2, 2017, including the date of September 25 1\ 2017, from 8:30am until 5:00pm. The defense

    would establish this alibi based upon the testimony of the following witnesses:


         1. Craig Merman
            15 Lexington Lane East unit F
            Palm Beach Gardens, FL 33418
            (561) 847-5708




Dated: March 19, 2019
                                                     Respectfully submitted,


                                                     M~i:j;!,l·~~►~ E ~ ; t / ~
                                                     Michael B. Cohen, Esq.
                                                     Florida Bar No: 210196
                                                     6400 North Andrews Ave., Ste 505
                                                     Fort Lauderdale, Florida 33309
                                                     Ph (954) 928-0059
                                                     Email: Mcohenlaw@_aol.com,
